In an action for a divorce and ancillary relief, the plaintiff wife appeals from so much of a judgment of the Supreme Court, Queens County (Durante, J.), entered July 8, 1991, as, after a nonjury trial, limited her award for equitable distribution of marital property to the sum of $113,523, representing 50% of the marital property.
Ordered that the judgment is modified, on the facts and in the exercise of discretion, by increasing the distributive award to the plaintiff to $170,283.75, representing 75% of the marital property; as so modified, the judgment is affirmed insofar as appealed from, without costs or disbursements.
We find no basis to disturb the court’s determination valuing the parties’ marital property at $227,045. However, in light of the substantial noneconomic contributions made by the plaintiff during the 19-year marriage, we are of the view that she was entitled to a distributive award of 75%, rather than 50%, of that amount. The plaintiff, who was 63 years old at the time of the marriage, cared for the defendant’s home, worked as a salesclerk in his store full-time for four years *583and, when his health failed, provided round-the-clock nursing services. The record also shows that despite the defendant’s very substantial portfolio of securities, none of which was marital property, the parties lived a remarkably frugal lifestyle. In addition to those factors, we have considered the plaintiffs probable future financial circumstances in light of her advanced age and apparent lack of employment opportunities (see, Domestic Relations Law § 236 [B] [5] [c], [d] [2], [6], [8], [13]). Miller, J. P., Ritter, Copertino and Pizzuto, JJ., concur.